Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Singh (PUB No. US 2017/0106338 A1), which is considered the closest prior art of record, Singh teaches to predict the ammonia slip and NOx concentration. However Singh does not teach to “calculating, by the processor via the at least one machine learning algorithm or at least one stochastic model, the NOx concentration and the NH3 slip downstream from the SCR catalytic converter as a function of the first input variables and the second input variable; outputting, by the processor via the at least one machine learning algorithm or the at least one stochastic model, the calculated NOx concentration and the calculated NH3 slip downstream, as calculated output variables corresponding to an output NOx concentration and an output NH3 slip, wherein the output NOx concentration, the output NH3 slip, and an output NH3 oxidation, in addition to an instantaneous NH3 metering for the SCR catalytic converter, are input variables; performing a stoichiometric calculation of the updated NH3 fill level based on the input variables; and performing, by the processor, at least one of: controlling, as a function of the calculated output variables of the at least one machine learning algorithm or the at least one stochastic model a predictive control of an exhaust aftertreatment of the internal combustion engine or a predictive control of a drive system of the vehicle, or establishing, as a function of the calculated output variables of the at least one machine learning algorithm or the at least one stochastic model, an exceedance of emission variables or one of outputting a corresponding warning message or initiating a corresponding error response” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 20, 39 and 40;
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON DONGPA LEE whose telephone number is (571)270-3525. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/BRANDON D LEE/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        November 16, 2021